DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,586,293 has been reviewed and is accepted. The terminal disclaimer has been recorded.

REASON FOR ALLOWANCE
None of the prior art, single or in combination, teaches the combination of: 
“receiving, by the computing server, information confirming delivery of the first dining item to the first patron, by associating a second user device of a waiter with the table indicia, wherein associating the second user device of the waiter with the table indicia enables the computing server to determine a transaction amount for the requested first dining item” 
as recited in claims 21, 30 and 39. Claims 22-29, 31-38 and 40 depend, directly or indirectly from claims 21, 30 or 39, and therefore are patentable based on their dependency.


However, Elliot et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2017/0193468 (Chougule et al.) discloses peer-to-peer mobile transaction devices with a mobile peer-to-peer transaction application to enable mobile devices to perform action, such as transfer money, between each other via direct wireless communication between the mobile devices, such as Bluetooth communication. The mobile peer-to-peer transaction application may allow dynamic and direct transactions between nearby mobile devices via direct wireless communication. For example, the mobile peer-to-peer transaction app may allow friends to easily split a restaurant bill using their mobile devices. 
However, Chougule et al. fails to teach the above patentable features. 

However, McHale et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687